COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Howard Forrest Risher v. The State of Texas

Appellate case number:     01-18-00625-CR

Trial court case number: 1513823

Trial court:               208th District Court of Harris County

       Appellant’s appointed counsel has moved to withdraw from this appeal and filed a brief
concluding that the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Under
Anders, if appointed counsel concludes after reviewing the record and applicable law that the
appeal is without merit, counsel must advise the court, file a motion to withdraw, and file a brief
discussing any issue that might arguably support the appeal. See id. at 744; Kelly v. State, 436
S.W.3d 313, 318 (Tex. Crim. App. 2014). The appellate court must then perform an independent
examination of the record and the law to determine whether the appeal is frivolous. See Anders,
386 U.S. at 744. The question before us is not who will ultimately prevail but instead whether any
non-frivolous issue exists. If the court determines that there are arguable issues, it must abate the
appeal and remand with orders for the trial court to appoint new counsel. See Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).
        Based on our independent review of the record and applicable law, we conclude that a
nonfrivolous issue may exist. Accordingly, we strike counsel’s Anders brief and grant counsel’s
motion to withdraw. We abate this appeal and remand the cause for the trial court to appoint new
appellate counsel. The trial court is ordered to inform this Court in writing of the identity of new
counsel and the date of appointment within 20 days of the date of this order. Appellant’s brief
will be due 30 days after the trial court appoints new counsel. This appeal will be reinstated
after the notice of appointment is received by this Court.
       It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman__________
                                Acting individually


Date: __May 14, 2019___